This is an appeal from the order of the district court of Greer county sustaining the demurrer of the defendant in error to the petition of the plaintiff filed in the trial court. The plaintiff in error in due time served and filed his brief in full compliance with the rules of this court. The defendant in error filed in this cause what she designated her brief, which was, for cause shown, stricken from the files and time given defendant in error in which to file brief. The time given defendant in error in which to file brief has twice been extended by order of the court. The last extension of time therefor expired May 8, 1929. No briefs have been filed by the defendant in error after the striking of the purported brief, and no excuse has been offered for the failure to do so. The condition of the record in this case stands the same as if no brief had been filed by the defendant in error and places this case under the rule announced in the case of City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481, which rule is in this case applied, and in accordance with the prayer of the petition in error the judgment of the trial court is reversed and the cause remanded, with directions to the trial court to vacate the order dismissing the cause and to reinstate the same and overrule defendant's demurrer to plaintiff's petition.